HOUCK, J.
Error is prosecuted to this court from the judgment of one J. W. Newberry, a justice of the peace of Pike Township, Perry County, Ohio.
The plaintiff in error, Emanuel Williams, was tried and convicted in the court of said justice of the peace of the illegal possession of intoxicating liquor. The justice assessed a fine against Williams in the sum of $800 and costs in the amount of $12.40 taxed in favor of said justice and against Williams and adjudged that the accused stand committed to the jail of Perry County until said fine and costs are paid or secured to be paid, or until he is discharged according to law.
The error complained of in this case is: That the justice of the peace, the trial court, was without jurisdiction, and authority in the premises; and, therefore the alleged conviction and judgment are null and void.
Question: Is a magistrate, a justice of the peace or mayor in law and under our constitution, disqualified from acting in a criminal case when his compensation for services is a fee or fees fixed by statute to be taxed as costs in the case and such to be paid to the magistrate only upon the conviction of the accused? In other words if he acquits and discharges the accused he gets no compensation; but if found guilty then the magistrate is compensated.
The constitutional question here presented is an important one and is now before us, a reviewing court, for the first time in Ohio:
It will be conceded that every person charged with a crime, be it a misdemeanor, felony or capital offense, is entitled to a fair and impartial trial, which should be presided over by a judge who has no interest, bias or prejudice in the case. In common parlance, the magistrate or judge must and should be entirely disinterested. Then how can a justice or mayor, who received no compensation unless he finds the alleged violator of law guilty, be a disinterested judge and free from hope of reward or pecuniary interest therein?
Comment is unnecessary upon the fact that a juror, in a civil action, is not qualified to sit in the trial of a case if he has any pecuniary interest in the controversy or the result of the trial.
If this be true, then it certainly applies with equal force to the judge or magistrate in a criminal ease.
It seems clear to us from sections 6212-18 GC., 6212-25 GC., 1349 GC., 3016 GC., and 1746 GC., that a justice of the peace, at least in liquor cases, receives no pay or compensation except fees as set forth in said statutes. Further, in order to receive same there must be a conviction by him of the one so charged with a violation of the liquor laws.
Thus, it nautrally follows that there exists, under these surroundings, such an interest on the part of the magistrate as to disqualify him from sitting in cases like the one at bar.
Under our constitution courts are presumed to be open to every person who seeks relief for an injury done him in his lands, property, person, etc. He shall have remedy bu due process of law; and justice must be administered to all without denial or delay.
Section I of the fourteenth amendment of the Constitution of the United States provides in substance that no state shall deprive any person of life, liberty or property, without due process of law.
We have read with much interest and great care the recent decision of the Supreme Court of the United States in the case of Ed. Tumey v. State of Ohio. Chief Justice Taft in his opinion says: — See 5 Abs. 159 and 185.
Attorneys — Joseph Meehan for Williams; John W. Dugan, Pros. Atty., for State; both of New Lexington.
Those who framed our constitution possessed wisdom, honesty and integrity of the highest type. They built well for us and in this organic law of our republic every word and sentence therein impresses us that our constitution makers intended that our judges and magistrates should be free from any pecuniary interest resulting from their decision.
The old English maxim is clearly applicable here: “No judge is qualified or should be permitted to sit in any case in which he has or might have any substantial financial interest, growing out of or incidental to the question to be determined by him.”
We are inclined to believe that further comment is not required, except to say: that under our Ohio statutes, relating to justices of the peace and mayors, the rules of law herein laid down, the provisions of our constitution and in the light of the able opinion of Chief Justice Taft of the United States Supreme Court herein referred to, we are of the unanimous opinion that the judgment of the instant' case is null and void in law and in violation of the constitutional rights of the plaintiff in error.
Judgment for plaintiff in error.
(Shields, J., and Lemert, J., concur.)